         Case 3:20-cv-00360-KAD Document 94 Filed 11/25/20 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 DANILO PURUGGANAN,                                  No. 3:20-cv-00360 (KAD)
      Plaintiff,


        v.

 AFC FRANCHISING, LLC,
      Defendant.                                     November 25, 2020




                   MEMORANDUM OF DECISION RE:
  PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING ORDER (ECF NO. 83)

Kari A. Dooley, United States District Judge:

       Plaintiff Danilo Purugganan (“Purugganan,” or the “Plaintiff”) has moved for a temporary

restraining order (“TRO”) to enjoin Defendant AFC Franchising, LLC (“AFC” or the

“Defendant”) from closing on the purchase of certain urgent care franchises developed and

monitored by Purugganan pursuant to a Master Development Agreement (the “MDA”) entered

into between Purugganan and AFC’s predecessor-in-interest, Doctors Express Franchising LLC

(“Doctors Express”). Also pending before the Court is a motion for preliminary injunction filed

by Purugganan against AFC (ECF No. 12), which is currently scheduled for an evidentiary hearing

on December 14, 2020. In seeking the TRO, Purugganan asks this Court to maintain the status

quo by prohibiting the sale of the franchises at issue until the completion of the scheduled hearing

on the motion for preliminary injunction. AFC has filed an opposition to the Plaintiff’s application

for a TRO (ECF No. 90) and Purugganan filed a Reply on November 21, 2020. (ECF No. 91.)

The Court held oral argument on November 24, 2020. (ECF No. 93.)




                                                 1
          Case 3:20-cv-00360-KAD Document 94 Filed 11/25/20 Page 2 of 11




         Because Plaintiff offers little more than conclusory allegations and/or speculative and

conjectural predictions of irreparable harm, and because the concrete harms he does identify can

be addressed through an award of money damages, the motion for a temporary restraining order is

DENIED. 1

Background

         Stipulated Facts

         The parties’ familiarity with the procedural history of this case and the allegations in the

complaint is presumed. The parties have stipulated to the following facts throughout the course

of this litigation. (See, e.g., Joint Rule 26(f) Report at 5–7, ECF No. 42; Def.’s. Resp. to Pl.’s

Requests for Production at 2–4, ECF No. 66-6.)

         On August 26, 2009, Purugganan executed the MDA with Doctors Express, through which

he acquired the right to develop and monitor Doctors Express Urgent Care franchises in the

territory defined as “New York, NY-1 Sullivan, Westchester and Fairfield Master Territory #3” in

exchange for a $189,000 fee. Per the MDA, Purugganan is entitled to receive 50% of the initial

franchise fee and 2.5% of the gross sales from each franchise that he develops, monitors, and

supports within his territory. In April 2013, AFC acquired all of Doctors Express’s assets and

obligations. After AFC rejected a third party’s offer to purchase certain franchises in Purugganan’s

territory (the “Connecticut franchises”), AFC and its affiliates began to negotiate AFC’s own

purchases of the Connecticut franchises.                 AFC ultimately executed sales contracts with

representatives of the Connecticut franchises, although a closing date has not yet been set.




1
  AFC also filed a motion to strike certain declarations submitted by Purugganan. (ECF No. 92.) The declarations at
issue were submitted principally in support of Purugganan’s alternative argument that if the Court determines that the
MDA is ambiguous, the Court should look to the declarations to ascertain the intent of the parties. The issues raised
in the motion to strike are germane only to the issue of whether Purugganan has demonstrated a likelihood of success
on the merits. Because the Court does not reach this issue, the motion to strike is denied as moot.

                                                          2
         Case 3:20-cv-00360-KAD Document 94 Filed 11/25/20 Page 3 of 11




However, in the affidavit of AFC President Randy Johansen attached to AFC’s opposition to

Plaintiff’s motion for a temporary restraining order, Mr. Johansen states that “AFC plans to close

on the purchase of the 13 locations during the first week of December 2020.” (Johansen Aff. ¶ 11,

ECF No. 90-2.)

       If AFC closes on the purchase of the Connecticut franchises, it plans to transform them

into AFC corporate stores, in which case Purugganan will no longer provide Servicing or

Monitoring Responsibilities as those terms are defined in the MDA. Purugganan will also no

longer receive 2.5% of the gross sales of the franchises if they are owned by AFC.

       The MDA

       The parties’ dispute boils down to whether the acquisition by AFC of franchises within

Purugganan’s territory violates the terms of the MDA, with each party offering differing

interpretations of the MDA on this question. The MDA is attached to Purugganan’s complaint.

(Compl. Ex. A, ECF No. 1-1.) Purugganan first notes that the MDA confers upon him certain

“master development rights,” including:

       the rights to (1) develop, open and operate Doctors Express Urgent Care Businesses in a
       mutually-agreed geographic area identified in Exhibit A (the “Territory”); (2) assist us with
       the sale of franchises (the “Franchises”) to third parties (the “Franchisees”) who will
       operate Doctors Express Urgent Care Businesses and/or manage Doctors Express Urgent
       Care Centers in the Territory; and (3) perform certain initial and ongoing support and
       assistance functions for (collectively, the “Servicing Responsibilities”) and monitor the
       performance of (collectively, the “Monitoring Responsibilities”) Franchisees in the
       Territory (collectively, the “Master Developer Rights”).

(MDA Preamble § E.) Following completion of Doctors Express’s training program, the MDA

authorizes Purugganan to “solicit, evaluate, and screen individuals and entities to establish and

operate Franchises within the Territory” subject to Doctors Express’s ultimate approval. (Id. §

1.1(b).) It also requires him to develop and maintain at least one franchised Doctors Express

Urgent Care Business in his territory no later than one year after the execution of the MDA, and

                                                3
          Case 3:20-cv-00360-KAD Document 94 Filed 11/25/20 Page 4 of 11




to either develop and open or generate a referral leading to the opening of one such franchise each

calendar year thereafter.    (Id. §§ 1.1(a), 1.2.)    Purugganan’s failure to comply with these

obligations confers upon Doctors Express the right to terminate the parties’ agreement. (Id. § 1.2.)

However, the MDA does not require Purugganan to perform any Servicing or Monitoring

Responsibilities for other franchises that Doctors Express or its affiliates may subsequently own.

(Id. § 1.3(a).)

        The MDA also obligates Purugganan to spend $3,000 per quarter on franchise sales efforts.

(Id. § 8.1.) It entitles him to a fee defined as 50% “of the Initial Franchise Fee” for each prospect

that Purugganan refers and with whom Doctors Express signs a franchise agreement within a

certain period of time. (Id. § 4.1(a).) The MDA also specifies the circumstances in which

Purugganan is entitled to a commission or fee in the event that a referral source or an existing

franchisee refers a prospect to Doctors Express with whom a franchise agreement is executed. (Id.

§§ 4.1(b)–(c).) As noted previously, Purugganan receives a fee comprised of 2.5% of the gross

sales of each franchise for which he performs Servicing Responsibilities and Monitoring

Responsibilities. (Id. § 4.2(a).)

        Purugganan emphasizes that the MDA provides that Doctors Express (or its assignee) “will

not grant another master developer the right to solicit Prospects for Doctors Express Urgent Care

Businesses in the Territory.” (Id. § 1.4; see also id. § 22(i).) It is principally this provision that

Purugganan claims precludes the proposed purchases by AFC. Specifically, Purugganan argues

that AFC’s effort to transform the Connecticut franchises into AFC corporate stores is tantamount

to AFC itself operating as a master developer and competing with the Plaintiff in his territory.

        However, the next sentence in § 1.4, on which AFC focuses, provides:

        Except as expressly granted by this Section 1.4, we and our affiliates retain all rights with
        respect to identification of Prospects and Franchisees for Doctors Express Urgent Care

                                                  4
         Case 3:20-cv-00360-KAD Document 94 Filed 11/25/20 Page 5 of 11




       Businesses and Doctors Express Urgent Care Centers, the System, operation of businesses
       under the Marks, the sale of franchises for similar or dissimilar services, the operation of
       businesses offering similar or dissimilar services and any other activities we deem
       appropriate whenever and wherever we desire and you acknowledge that we have not
       granted you any exclusive rights.

(Id. § 1.4.) AFC thus argues that this provision expressly authorizes AFC to operate within the

territory however it sees fit, to include acquiring existing franchises and operating them as

corporate stores. AFC further asserts that the conversion of the Connecticut franchises therefore

will not infringe upon any of Purugganan’s rights as a master developer.

Legal Standard

       “Issuance of preliminary injunctive relief, such as a TRO or preliminary injunction, is an

‘extraordinary and drastic remedy, one that should not be granted unless the movant, by a clear

showing, carries the burden of persuasion.’” Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Reidy,

477 F. Supp. 2d 472, 474 (D. Conn. 2007) (quoting Moore v. Consol. Edison Co. of N.Y., Inc., 409

F.3d 506, 510 (2d Cir. 2005)). “The purpose of a temporary restraining order is to preserve an

existing situation in status quo until the court has an opportunity to pass upon the merits of the

demand for a preliminary injunction.” Maxum Petroleum, Inc. v. Hiatt, No. 3:16-CV-01615

(VLB), 2016 WL 5496283, at *1 (D. Conn. Sept. 28, 2016) (quoting Garcia v. Yonkers Sch. Dist.,

561 F.3d 97, 107 (2d Cir. 2009)). “When considering whether to issue a temporary restraining

order, the court employs the same standard used to review a request for a preliminary injunction.”

Baltas v. Maiga, No. 3:20-CV-1177 (MPS), 2020 WL 6275224, at *20 (D. Conn. Oct. 26, 2020);

see also, e.g., Merrill Lynch, 477 F. Supp. 2d at 474–75 (applying same standard to both types of

requests for preliminary injunctive relief).

       This standard requires the moving party to “establish ‘(1) either (a) a likelihood of success

on the merits or (b) sufficiently serious questions going to the merits to make them a fair ground



                                                5
          Case 3:20-cv-00360-KAD Document 94 Filed 11/25/20 Page 6 of 11




for litigation and a balance of hardships tipping decidedly in the movant’s favor, and

(2) irreparable harm in the absence of the injunction.’” Kelly v. Honeywell Int’l, Inc., 933 F.3d

173, 183–84 (2d Cir. 2019) (quoting Faiveley Transp. Malmo AB v. Wabtec Corp., 559 F.3d 110,

116 (2d Cir. 2009)). 2 “To establish a likelihood of success on the merits, a plaintiff ‘need not show

that success is an absolute certainty’”—rather, ‘“[h]e need only make a showing that the

probability of his prevailing is better than fifty percent.’” Broker Genius, Inc. v. Volpone, 313 F.

Supp. 3d 484, 497 (S.D.N.Y. 2018) (quoting Eng v. Smith, 849 F.2d 80, 82 (2d Cir. 1988)). 3

         ‘“A showing of irreparable harm is the single most important prerequisite’ for the issuance

of a temporary restraining order.” Martinez-Brooks v. Easter, 459 F. Supp. 3d 411, 447 (D. Conn.

2020) (quoting Faiveley, 559 F.3d at 118). “To satisfy the irreparable harm requirement, the

[Plaintiff] must demonstrate that, absent a temporary restraining order, ‘[he] will suffer an injury

that is neither remote nor speculative, but actual and imminent, and one that cannot be remedied

if a court waits until the end of trial to resolve the harm.’” Id. (quoting Faiveley, 559 F.3d at 118.)

“Where there is an adequate remedy at law, such as an award of money damages, injunctions are

unavailable except in extraordinary circumstances.” Moore, 409 F.3d at 510.

Discussion

         It is undisputed that on October 30, 2020, AFC transmitted a letter to Plaintiff’s counsel

indicating that it was providing 30 days’ notice of its intent to close on the purchase of a group of

franchises that included the Connecticut franchises. Purugganan asserts that he needs to obtain



2
  Courts may also consider whether the balance of equities tip in the moving party’s favor, and whether “an injunction
is in the public interest.” E.g., Basank v. Decker, 449 F. Supp. 3d 205, 210 (S.D.N.Y. 2020) (quotation marks omitted).
Purugganan’s motion does not explicitly address these issues.
3
  However “when the injunction sought ‘will alter rather than maintain the status quo’ the movant must show ‘clear’
or ‘substantial’ likelihood of success.” No Spray Coal., Inc. v. City of New York, 252 F.3d 148, 150 (2d Cir. 2001)
(per curiam). Because Purugganan merely seeks to maintain the status quo by preventing the closing of the
Connecticut franchises, this heightened standard is inapplicable.

                                                          6
           Case 3:20-cv-00360-KAD Document 94 Filed 11/25/20 Page 7 of 11




the TRO to prevent AFC from closing on the Connecticut franchises before the December 14, 2020

hearing on his motion for a preliminary injunction; otherwise, the hearing may be rendered moot.

To date, no specific closing date has been identified by AFC.

         In terms of the irreparable harm that he will suffer if the closings are consummated before

the December 14 hearing, Purugganan alleges that he will suffer “substantial loss of business

opportunities, loss of customer relationships and loss of goodwill,” which he asserts “cannot be

remedied in full by money damages and therefore constitute irreparable damages.” (Pl.’s Mem. at

8, ECF No. 84.) He does not cite to any evidence in support of this contention, outside of his own

conclusory statement that:

         AFC’s purchase and transformations to “corporate stores” of the Connecticut franchises
         would cause irreparable harm to me and would terminate the franchises, and the footprint
         that I have built within my territory, together with the time effort and resources as well as
         the excellent reputation and good will I have established in developing these four
         franchises 4 in my Connecticut territory. . . .

         Such purchases and transformations to “corporate stores” would further prevent me from
         developing, supporting and monitoring other potential centers to franchisees within my
         territory.

(Purugganan Decl. ¶¶ 17–18, ECF No. 84-1.) Yet Purugganan does not explain in any concrete

fashion how these purchases will harm his reputation or goodwill, or how he will be otherwise

impeded in performing his role as a master developer. Cf. Home It, Inc. v. Wupin Wen, No. 19-

CV7-070 (MKB) (VMS), 2019 WL 7168370, at *2 (E.D.N.Y. Dec. 23, 2019) (“Plaintiff’s

conclusory allegation that ‘relief is urgently needed to protect Plaintiff’s reputation and good will,

and to restore its product offerings on the Amazon online portal’ . . . without further facts as

to how its reputation and good will is being damaged, and how a TRO would work to restore its

reputation, is insufficient to establish that an ‘extraordinary remedy,’ like a TRO, is appropriate”);


4
 Purugganan appears to believe that there are four Connecticut franchises while AFC refers to three franchises that
are located in the Plaintiff’s territory. This difference is not material to the Court’s ruling on the instant motion.

                                                           7
           Case 3:20-cv-00360-KAD Document 94 Filed 11/25/20 Page 8 of 11




Rush v. Hillside Buffalo, LLC, 314 F. Supp. 3d 477, 486 (W.D.N.Y. 2018) (“In failing to supply

evidence of the loss of reputation or good will beyond his own conclusory averments, Plaintiff has

not made a sufficient showing that irreparable harm is likely at this point in this action”). The case

Purugganan cites in support of his assertion of irreparable harm, moreover, Country Fare LLC v.

Lucerne Farms, No. 3:11-CV-722 (VLB), 2011 WL 2222315 (D. Conn. June 7, 2011), is

inapposite yet nonetheless illustrative. There, the plaintiff presented testimony that not only

described the anticipated erosion of his customer base as a result of the defendant’s allegedly

infringing activities but also established that the product that was the subject of the defendant’s

allegedly infringing trademark accounted for 90% of the plaintiff’s annual sales and that the

plaintiff “would likely fail as a business without continued sales of the product.” Id. at *4.

         Here, Purugganan has not presented any evidence that his livelihood as a master developer

faces any kind of comparable existential threat. And it is utterly unclear on the current record how

AFC’s acquisition of these franchises in Purugganan’s territory would harm Purugganan’s

relationships or goodwill with the franchisees, who are entitled to transfer their interests in the

franchises and presumably intend to do so voluntarily and because they believe it is in their best

interests. Nor does Purugganan explain in any non-conjectural fashion how a conversion of these

franchises to corporate stores will impact his relationships or goodwill with other franchisees

within his Territory. He merely speculates that he will be forced into a competitive relationship

with the acquired franchises, a speculation denied by AFC. 5 It is also far from apparent that the

closing of these purchases will in any way preclude Purugganan from fulfilling an obligation to



5
  On this issue, AFC provides the affidavit of Randy Johansen in which he avers that AFC purchased franchises in a
similar fashion in Tennessee and that the relationship between the master developer in that territory and AFC has been
cooperative, successful, and mutually beneficial to all parties involved. (See Johansen Aff. ¶¶ 14–15.) Mr. Johansen
further avers that “AFC has no plans to compete directly with the other franchised locations in Mr. Purug[g]anan’s
territory, but rather, has every intention and incentive to assist his locations to succeed through coordinated marketing
and advertising campaigns similar to the relationship with the Master Developer in Tennessee.” (Id. ¶ 15).

                                                           8
           Case 3:20-cv-00360-KAD Document 94 Filed 11/25/20 Page 9 of 11




these or other franchisees, thereby hindering his business relationships with them.                             While

Purugganan asserts vaguely that “[t]he loss of the four centers in Plaintiff’s Connecticut territory

will have a significant, material and detrimental impact on Plaintiff’s reputation, business and

success” (Pl.’s Mem. at 8), such purported harms remain completely illusory on the current record.

There is simply no tangible or identifiable loss to Purugganan beyond the loss of revenue to

Purugganan if he is stripped of his master developer responsibilities for the Connecticut franchises.

As noted previously, “[i]t is settled law that when an injury is compensable through money

damages there is no irreparable harm.” Marblegate Asset Mgmt. v. Educ. Mgmt. Corp., 75 F. Supp.

3d 592, 607 (S.D.N.Y. 2014) (quotation marks omitted). 6

         In short, because the Plaintiff’s prospective harm–comprised of lost profits amounting to

2.5% of gross sales from the Connecticut franchises—is readily calculable, and his unsubstantiated

allegations of lost business opportunities, customers, and goodwill are entirely speculative, he

cannot prevail on his motion for a temporary restraining order. See, e.g., StormTech LLC v. Cultec,

Inc., No. 3:15-CV-1890 (AVC), 2016 WL 11583945, at *1 (D. Conn. May 4, 2016) (denying

motion for preliminary injunction for lack of irreparable harm, as plaintiff’s general manager

“provides no evidence to suggest that monetary damages are inadequate nor does he provide

evidence to support the assertion that harm to [plaintiff’s] reputation or customer goodwill is

likely”); Safe Step Walk-In Tub Co. v. CKH Indus., Inc., No. L 5-CV-07543 (NSR), 2015 WL

6504284, at *2 (S.D.N.Y. Oct. 26, 2015) (holding that the defendant’s “generalized and conclusory


6
  Even if Purugganan had identified an evidentiary basis for his claim of lost goodwill, under circumstances such as
those presented here, where the Plaintiff’s business has a lengthy history of quantifiable profits, goodwill is a
calculable harm and thus compensable with money damages. See, e.g., Dexter 345 Inc. v. Cuomo, 663 F.3d 59, 63–
64 (2d Cir. 2011) (concluding that “Appellants’ argument that the loss of goodwill will be irreparable fails in light of
[their] long history” of “operations that will enable the Plaintiffs to calculate any money damages to which they might
be entitled”); Pirtek USA, LLC v. Zaetz, 408 F. Supp. 2d 81, 86 (D. Conn. 2005) (finding absence of irreparable harm
where “the court heard undisputed evidence at the hearing as to exactly how much any illegally acquired goodwill
was worth” and concluding that the plaintiff’s “loss of goodwill, if any, can therefore be compensated with money
damages”).

                                                           9
          Case 3:20-cv-00360-KAD Document 94 Filed 11/25/20 Page 10 of 11




statements concerning the termination of employees and the ultimate demise of its business” were

“insufficient as a matter of law to demonstrate the requisite harm for injunctive relief,” and noting

that “[w]hen dealing with contracts, damages are the rule, not the exception”) (quotation marks

omitted); Life Techs. Corp. v. AB Sciex Pte. Ltd., No. 11-CV-325 (RJH), 2011 WL 1419612, at *7

(S.D.N.Y. Apr. 11, 2011) (“[A] loss of prospective goodwill can constitute irreparable harm,

though not where the loss of goodwill was doubtful and lost profits could be compensated with

money damage”) (quotation marks and internal citation omitted); Fox Ins. Co. v. Envision Pharm.

Holdings, Inc., No. CV-09-0237 (SJF) (ARL), 2009 WL 790312, at *7 (E.D.N.Y. Mar. 23, 2009)

(holding that the defendant’s “speculative and conclusory allegations are insufficient to establish

irreparable harm” where the defendant “has not demonstrated that the very viability of its business

is threatened absent an injunction,” and noting that “[t]he ‘mere possibility of irreparable harm is

insufficient to justify the drastic remedy of a preliminary injunction’”) (quoting Borey v. Nat’l

Union Fire Ins. Co. of Pittsburgh, 934 F.2d 30, 34 (2d Cir. 1991)).

         Because the Court concludes that Purugganan has not carried his burden of showing

irreparable harm at this stage of the proceedings, the Court need not consider the likelihood of

success on the merits. See, e.g., Rush, 314 F. Supp. 3d at 486 (“Having determined that Plaintiff

has not established the existence of irreparable harm, the Court does not address the other factors

necessary for the issuance of a temporary restraining order”). 7


7
  As noted previously, in deciding whether to issue a temporary restraining order, courts will sometimes also consider,
in addition to the movant’s likelihood of success on the merits and likelihood of irreparable harm, whether “the balance
of equities tip[] in his favor, “and whether “an injunction is in the public interest.” Basank, 449 F. Supp. 3d at 210
(quotation marks omitted). Though Purugganan has not addressed these latter factors explicitly, AFC has presented
evidence that enjoining the closing of the Connecticut franchises may undermine the contractual rights and interests
of third parties. According to AFC, the purchase of the Connecticut franchises is part of a larger transaction for which
AFC has secured approximately $32 million in financing to purchase 13 franchise locations, and “[t]he financing is
contingent on the purchase of all 13 locations.” (Johansen Aff. ¶¶ 9–10.) Tom Kelly, who owns three franchises in
Purugganan’s territory, intends to sell these to AFC in addition to four other franchise locations, though he “cannot
close on the purchase of [his] 7 locations unless all 7 are included in the transaction.” (Kelly Aff. ¶ 9, ECF No. 90-
3.) Kelly represents that if Purugganan prevents the closing of his seven franchises, he will suffer $13,300,000 in

                                                          10
          Case 3:20-cv-00360-KAD Document 94 Filed 11/25/20 Page 11 of 11




Conclusion

         For the foregoing reasons, the Plaintiff’s motion for temporary restraining order is denied.

         SO ORDERED at Bridgeport, Connecticut, this 25th day of November 2020.


                                                      /s/ Kari A. Dooley
                                                      KARI A. DOOLEY
                                                      UNITED STATES DISTRICT JUDGE




damages. (Id. ¶ 10.) Because the Court denies the motion for a temporary restraining order based on the absence of
a showing of irreparable harm, the Court need not render findings on these issues. See, e.g., Amato v. Elicker, 460 F.
Supp. 3d 202, 216 (D. Conn. 2020) (declining to consider public interest or balance of the equities after determining
that plaintiffs failed to demonstrate standing or irreparable harm so as to warrant preliminary injunctive relief).

                                                         11
